PER CURIAM.
Gregory S. Westbrook appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order. This affir-mance is, however, without prejudice to Westbrook raising his claims regarding gain time through administrative channels of the Department of Corrections, see Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000), and, if necessary, by filing a petition for writ of mandamus in the appropriate circuit court, see Newsome v. Singletary, 637 So.2d 9 (Fla. 2d DCA 1994).
Affirmed.
PARKER, A.C.J., and WHATLEY and CASANUEVA, JJ., Concur.